PER CURIAM.
Appellants complain that relief from execution, in the form of a stay on an ore tenus motion, was granted the appellee without compliance with Florida Rule of Civil Procedure 1.550(b). The record is devoid of the required motion for stay, notice of hearing and order granting a stay based on evidence and applicable substantive law. See Valdosta Milling Co. v. Garretson, 54 So.2d 196 (Fla.1951); H. Trawick, Florida Practice and Procedure, Relief from Executions § 27-2 (1991 ed.).
For the reasons stated, the stay is vacated and the cause is remanded for further consistent proceedings.